UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4407


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSHUA HOLMES,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:08-cr-00845-DCN-1)


Submitted:   June 2, 2010                    Decided:    June 14, 2010


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    William Walter Wilkins, III,
United States Attorney, Columbia, South Carolina, Matthew J.
Modica, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joshua Holmes appeals from his conviction and fifty-

seven month sentence imposed after his guilty plea to one count

of     possession     of    a     firearm    after       a    felony    conviction       in

violation      of     18        U.S.C.     §§ 922(g)(1),           924(a)(2)       (2006).

Appellate      counsel      has    filed    a    brief       pursuant   to     Anders    v.

California, 386 U.S. 738 (1967), in which he asserts there are

no meritorious issues for appeal.                  Holmes was notified of his

right to file a pro se supplemental brief, but has not done so.

            Upon review of the transcript of the Fed. R. Crim. P.

11 hearing, we conclude that the district court complied with

the requirements of Rule 11.                Moreover, Holmes did not move to

withdraw his plea in the district court, so any error in the

Rule 11 hearing is reviewed for plain error.                          United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                        Because the record

discloses no such error, Holmes’s guilty plea was knowing and

voluntary.        See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).

            The     district      court     properly     calculated         the   advisory

guidelines     range       and    imposed    a   sentence          within   that    range,

rejecting the Government’s request for an upward departure.                              We

find    that    the    district      court       imposed       a    sentence      that   is

procedurally and substantively reasonable.                         See Gall v. United



                                             2
States, 552 U.S. 38, 128 S. Ct. 586, 597 (2007) (review of

sentence is for abuse of discretion).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm     the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed, but counsel believes that such filing would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before    the    court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        3